Case 2:21-cr-20264-DPH-KGA ECF No. 16, PageID.43 Filed 05/21/21 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

United States of America,
                                                   Case No. 2:21-cr-20264
                   Plaintiff,
                                                   Honorable Denise Page Hood
v.

D-1 Ylli Didani,

               Defendant.
___________________________________/

           GOVERNMENT’S BRIEF OPPOSING MOTION FOR
                   BILL OF PARTICULARS

                                   Background

      On April 21, 2021, a federal grand jury in Detroit, Michigan returned a one-

count indictment charging the defendant, Ylli Didani, with conspiracy to distribute

controlled substances - specifically five kilograms or more of cocaine in violation

of Title 21, United States Code, Sections 841 and 846. (ECF No. 1, PgID.1). On

April 28, 2021, Didani was arraigned and consented to detention. (ECF No. 13,

PgID.24). On May 7, 2021, Didani filed a motion for a bill of particulars

requesting that the Court direct the government to provide “specific information

regarding the alleged conspiracy and who conspired to do what particular acts.”

(ECF 14, Def. Motion, PgID.26).


                                         1
Case 2:21-cr-20264-DPH-KGA ECF No. 16, PageID.44 Filed 05/21/21 Page 2 of 9




      Since the return of the indictment, the government has provided defense

counsel with initial discovery materials. The electronic discovery in this case is

voluminous and exceeds one terabyte. Through telephone conversations and email

correspondence, the government has made several requests of defense counsel to

provide the government with an external hard drive so the government can provide

the defendant with the electronic discovery. To date, these repeated requests have

been ignored.

                                         Law

      Federal Rule of Criminal Procedure 7(c), which describes the “Nature and

Contents” of Indictments and Informations, provides, in relevant part:

             The indictment or information must be a plain , con cise,
             and definite written statement of the essential facts
             constituting the offense charged and must be sign ed by
             an attorney for the government. It need not contain a
             formal introduction or conclusion. . . . A count may
             allege that the means by which the defendant committed
             the offense are unknown or that the defendant committed
             it by one or more specified means. For each count, t he
             indictment or information must give the official or
             customary citation of the statute, rule, regulation, or other
             provision of law that the defendant is alleged to have
             violated.

Fed. R. Crim. P. 7(c) (emphasis added). The Supreme Court has explained that an

indictment satisfies constitutional requirements, “if it, first, contains the element of

the offense charged and fairly informs a defendant of the charge against which he

                                           2
Case 2:21-cr-20264-DPH-KGA ECF No. 16, PageID.45 Filed 05/21/21 Page 3 of 9




must defend, and, second, enables him to plead an acquittal or conviction in bar of

future prosecutions for the same offense.” Hamling v. United States, 418 U.S. 87,

117 (1974).

      Federal Rule of Criminal Procedure 7(f) provides, in relevant part, “[t]he

Court may direct the government to file a bill of particulars. The defendant may

move for a bill of particulars before or within 14 days after arraignment or at a

later time if the court permits.” See Fed. R. Crim. P. 7(f). “A bill of particulars is

meant to be used as a tool to minimize surprise and assist defendant in obtaining

the information needed to prepare a defense and to preclude a second prosecution

for the same crimes.” United States v. Salisbury, 983 F.2d 1369, 1375 (6th Cir.

1993). A bill of particulars “is not meant as a tool for the defense to obtain

detailed disclosure of all evidence held by the government before trial.” Id.; see

also United States v. Crayton, 357 F.3d 560, 568 (6th Cir. 2004). A request for a

bill of particulars should not be used to circumvent the rules of discovery and is not

an investigative vehicle for the defense. United States v. Anderson, 799 F.2d 1438,

1441 (11th Cir. 1986).

      In ruling upon a motion for a bill of particulars, the court should consider

whether it is needed to: (1) to insure that a defendant understands the nature of the

charges against him so that he can adequately prepare for trial; (2) to avoid or


                                           3
Case 2:21-cr-20264-DPH-KGA ECF No. 16, PageID.46 Filed 05/21/21 Page 4 of 9




minimize the danger of unfair surprise at trial; and (3) to enable the defendant to

plead double jeopardy if he is later charged with the same crime Awhen the

indictment itself is too vague and indefinite for such purposes.@ Wong Tai v.

United States, 273 U.S. 77 (1929); United States v. Haskins, 345 F.2d 111, 114

(6th Cir. 1965). Because none of these concerns are properly presented here, the

Court should deny Didani’s motion. Id.

                                      Argument

      In this case, there is no basis for a bill of particulars. First, a substantial

amount of information that Didani seeks is available in the discovery already

produced by the government and in the electronic discovery the government is

ready to produce. It is undisputed that a defendant is not entitled to a bill of

particulars with respect to information that is available through other sources,

including discovery. United States v. Paulino, 935 F.2d 739, 750 (6th Cir. 1991),

superseded on other grounds by statute; United States v. Piccolo, 723 F.2d 1234,

1240 (6th Cir. 1983) (bill of particulars denied because the defendant received all

of the information in the possession of the government through discovery); United

States v. Cox, 2012 WL 6568088, at *1 (E.D. Mich. Dec. 14, 2012). Since Didani

was indicted, the government has provided over 200 pages of discovery and is

prepared to provide Didani with well over 100,000 pages of electronic discovery.


                                            4
Case 2:21-cr-20264-DPH-KGA ECF No. 16, PageID.47 Filed 05/21/21 Page 5 of 9




Prior to the indictment, the government also filed a detailed criminal complaint

against Didani. (See 2:21mj30148, ECF No. 1, PgID.2-28). The allegations in the

complaint are 27 pages long and consist of 54 paragraphs. The complaint, the

discovery already provided to Didani, and the additional discovery the government

is ready to produce to Didani will provide Didani with even more information than

what is required by Fed. R. Crim. P 16. The indictment and this material will also

adequately assure that Didani understands the nature of the charge against him and

will eliminate any risk of unfair surprise at trial. However, despite the

government’s repeated requests, Didani’s counsel failed to make arrangements to

receive or inspect the additional discovery. They should not be rewarded with a bill

of particulars. In the end, Didani’s motion is an attempt to obtain the government’s

evidence and trial theories under the guise of a bill of particulars all while refusing

to accept the rest of the discovery.

      Courts have consistently placed substantial limitations on a defendant’s

ability to obtain a bill of particulars. These limitations on the use of bills of

particulars are “particularly true in a conspiracy case in which the government is

not required to disclose all overt acts alleged to have occurred in furtherance of the

conspiracy.” United States v. Hooks, 2008 WL 907445 at *3 (W.D. Mich. Apr. 1,

2008) (citing United States v. Hayes, 1989 WL 105937 (6th Cir. 1989)). A bill of


                                            5
Case 2:21-cr-20264-DPH-KGA ECF No. 16, PageID.48 Filed 05/21/21 Page 6 of 9




particulars may also not be employed to compel the government to provide

essential facts regarding the existence and formation of the conspiracy, including

overt acts, or the precise roles the defendants and their co-conspirators played in

forming and executing the conspiracy. Salisbury, 983 F.2d at 1375 (“a defendant is

not entitled to discover all the overt acts that might be proven at trial”).

      Furthermore, the government is not required to furnish the names of all other

co-conspirators in a bill of particulars. United States v. Rey, 923 F.2d 1217, 1222

(6th Cir.1991); United States v. Litman, 547 F. Supp. 645, 654 (W.D. Pa

1982)(“[i]t is not necessary for the Government to disclose in a bill of particulars

the precise details of the roles the defendant and his co-conspirators allegedly

played in forming and executing the conspiracy, or all the overt acts the

Government will prove at trial in establishing the conspiracy.”); United States v.

Rosenthal, 793 F.2d 1214, 1227 (11th Cir. 1986)(bill of particulars cannot be used

to compel facts regarding the existence and formation of the conspiracy).

      Contrary to his request, Didani also cannot use a bill of particulars to require

the government to disclose with whom he agreed and when. United States v. Rey,

923 F.2d 1217, at 1222 (6th Cir. 1991)(denying bill of particulars, stating that “it is

the grand jury’s statement of the ‘existence of the conspiracy agreement rather than

the identity of those who agree’ which places the defendant on notice of the charge


                                           6
Case 2:21-cr-20264-DPH-KGA ECF No. 16, PageID.49 Filed 05/21/21 Page 7 of 9




he must be prepared to meet”); Crayton, 357 F.3d at 568; United States v. Blaney,

2012 WL 553558, at *2 (E.D. Mich. Feb. 21, 2012). In sum, Didani is not entitled

to what he seeks.

      Finally, even if the indictment does not detail all the information that Didani

requests, it is not required to. The indictment clearly alleges the nature of the

charge against Didani, and even though not required, also identifies several overt

acts committed by Didani and his co-conspirators. The fact that Didani disputes

this does not constitute sufficient grounds to grant his request for a bill of

particulars. To hold otherwise would effectively, “severely narrow the

government’s latitude in presenting evidence.” Salisbury, 983 F.2d at 1375. In

fact, once a bill of particulars is filed, it confines the government’s evidence to the

particulars furnished, and therefore restricts the government’s proof. Haskins, 345

F.2d at 114. The courts in ruling on a bill of particulars should accordingly

balance the defendant’s need for the information against the effect of narrowing

the government’s scope of proof.

      The balance, in this case, should tip decidedly in favor of the government,

where the government has specifically alleged the elements of the offense charged,

thereby fairly “informing the defendant of the charge against which he must defend

himself, and enabling the defendant to plead an acquittal or conviction in bar of


                                           7
Case 2:21-cr-20264-DPH-KGA ECF No. 16, PageID.50 Filed 05/21/21 Page 8 of 9




future prosecutions for the same offense as required by firmly established

precedent.” United States v. Maney, 226 F.2d 660, 663 (6th Cir. 2000); Hamling,

418 U.S. at 117. Didani will be hard-pressed to argue otherwise. Furthermore,

Didani should not be uncertain of the allegations, especially where the government

has already provided him with initial discovery and is ready, willing, and able to

provide him with more.

                                 CONCLUSION

      The government requests that the Court deny Ylli Didani’s motion.



                                             Respectfully submitted,

                                             SAIMA S. MOHSIN
                                             Acting United States Attorney

                                             s/Mark Bilkovic
                                             Mark Bilkovic
                                             Timothy P. McDonald
                                             Assistant United States Attorneys
                                             211 W. Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             Mark.bilkovic@usdoj.gov
                                             (313) 226-9623


Dated: May 21, 2021




                                         8
Case 2:21-cr-20264-DPH-KGA ECF No. 16, PageID.51 Filed 05/21/21 Page 9 of 9




                          CERTIFICATE OF SERVICE

      I hereby certify that on May 21, 2021, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system, which will send

notification of such filing to the registered participants as listed on the Court’s

Notice of Electronic Filing.



                                               s/Mark Bilkovic
                                               Mark Bilkovic
                                               Timothy P. McDonald
                                               Assistant United States Attorneys
                                               211 W. Fort Street, Suite 2001
                                               Detroit, MI 48226
                                               Mark.bilkovic@usdoj.gov
                                               (313) 226-9623




                                           9
